Citation Nr: 1130367	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from March 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issues of service connection for hearing loss and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has tinnitus that began in service and continued thereafter.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus, which he attributes to his military occupational specialty (MOS) as a gunners' mate in service.  He reported that he was exposed to 50 caliber machine guns and three inch guns that were very loud.  He further reported that he has ringing in the ears that never goes away.  A review of the Veteran's DD 214 reveals his MOS as a gunner's mate.  His MOS is consistent with his complaints of excessive noise exposure in service.  The Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from ringing in his ears in service and thereafter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


In July 2009 the Veteran was accorded a compensation and pension (C&P) audio examination.  During the examination the Veteran reported a constant bilateral tinnitus that began in late 1970.  It is noted that the Veteran was still in the military at that time.  The examiner opined that tinnitus was as least as likely as not a symptom associated with hearing loss.  The examiner stated that she could not opine as to the etiology of the Veteran's current hearing loss and tinnitus without resorting to mere speculation.  

A statement that, for all intents and purposes, is inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the appellant's military service.  Opinions like this, which can only make this necessary connection between the current disorder and the appellant's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The Board notes that tinnitus is a condition, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has reported that his current tinnitus began in service.  The Board finds his statements regarding the origin and continuity of tinnitus since service to be competent, credible, and probative because the presence of tinnitus is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra.  

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus is warranted because the record contains medical evidence of a current disability, evidence of in-service excessive noise exposure, and evidence of a nexus, through continuity of symptomatology, between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for hearing loss and GERD.  He asserts that hearing loss is related to excessive noise exposure in service and that his GERD either began in service or is related to the chronic sea sickness he experienced in service.  

The Federal Circuit has found that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service or a service-connected disability; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any GERD condition present.  

Regarding hearing loss, the Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Veteran's service treatment records (STRs) show that during an enlistment physical examination in March 1969, a hearing test showed pure tone thresholds, in decibels:  

Hertz
500
1000
2000
3000
4000
Right ear
5
5
5
15
5
Left ear
25
15
15
15
5

A left ear hearing defect was noted on the examination report.  A September 1971 separation examination noted the Veteran's hearing was 15/15 in both ears using the whispered voice test.  

The Veteran reported that he was around a lot of gun firing while in service because he was the only gunner's mate on two ships.  He was exposed to 50 caliber guns and three inch guns, both of which were very loud.    

During the July 2009 VA examination, the Veteran reported a gradual decrease in hearing that became very noticeable several years ago.  He reported a history of military noise exposure as a gunner's mate without use of hearing protection.  He denied recreational noise exposure.  Audiology testing revealed:

Hertz
500
1000
2000
3000
4000
Right ear
65
70
65
75
85
Left ear
60
65
70
70
80

The diagnosis was moderately-severe to severe sensorineural hearing loss in both ears.  The examiner noted that the "whispered voice" tests were insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure and thus not reliable evidence of normal hearing or hearing impairment.  The examiner stated that she could not opine as to the etiology of the Veteran's current hearing loss without resorting to mere speculation.  The Court of Appeals for Veterans Claims has stated that "a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, it is not clear whether the examiner does not have the expertise to render such an opinion, or whether additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Id.  Moreover, the examiner may be obligated to conduct research in the medical literature depending on the evidence in the record at the time of examination.  Id; See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of the examiner.  Id. Finally, the examiner should explain what facts cannot be determined, for example, explain if it "cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id.  As the basis for not being able to provide an opinion was not fully explained, another examination is necessary.  In addition, the examiner did not address whether the left ear hearing defect noted at the time of entry was aggravated during active service.   

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder all relevant VA medical records dating from June 2010.  The Veteran should also be asked to either submit any outstanding relevant private records or sufficiently identify the records so VA can attempt to obtain the records.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide sufficient information and a completed authorization such that VA can attempt to obtain any outstanding relevant private medical records.  He should also be informed that he can submit relevant private records directly to VA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the claims folder all relevant VA medical records dating from June 2010. If no further treatment records exist, the claims file should be documented accordingly.  

3.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for GERD.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his genitourinary system in service and since his discharge from active service.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any genitourinary disorder began in or is related to active military service.  The examiner's attention is directed to the Veteran's reported symptoms in service and treatment for chronic sea sickness that is noted in his STRs.  A complete rationale for the examiner's opinion must be provided.  

4.  After steps one and two are complete, the Veteran once again should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should take a medical history from the Veteran concerning his hearing loss disability.  The examiner should render an opinion as to whether the left ear defective hearing that was noted upon entry to active service was aggravated (i.e., permanently worsened) beyond its natural progression during service.  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss began in service or is related to service, including excessive noise exposure therein.  The examiner should consider any reports from the Veteran regarding hearing problems in service and thereafter in offering the opinion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge or the actual cause cannot be selected from multiple potential causes.  A complete explanation for not being able to provide an opinion without speculation must be provided.  

5.  Ensure that the medical reports are complete and provide the necessary information.  If not, return the reports as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


